Citation Nr: 1124434	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO. 10-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for posttraumatic degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.


FINDINGS OF FACT

1. The Veteran has bilateral hearing loss disability that began during active service after exposure to acoustic trauma.

2. The Veteran has tinnitus that began during active service after exposure to acoustic trauma.

3. As a result of an injury to the thoracic spine during active duty the Veteran has disability of the thoracic spine, diagnosed as osteophyte formation seen in the lower thoracic spine, appreciable kyphosis of the thoracic spine with multiple levels of disc space narrowing and evidence of autofusion, mild thoracic scoliosis, and at approximately T5-6 a large anterior osteophyte consistent with an autofusion.


CONCLUSIONS OF LAW

1. The criteria for service connection for disability of the thoracic spine, diagnosed as osteophyte formation seen in the lower thoracic spine, appreciable kyphosis of the thoracic spine with multiple levels of disc space narrowing and evidence of autofusion, mild thoracic scoliosis, and at approximately T5-6 a large anterior osteophyte consistent with an autofusion, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. The criteria for service connection for bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.304 (2010).

3. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran experienced non-combat and combat-related acoustic trauma during active service, and that the Veteran has experienced chronic hearing loss disability and tinnitus since exposure to in-service acoustic trauma. As a result, the Board will grant service connection for tinnitus and current hearing loss disability.

In addition the Board will find that the Veteran has current disability of the thoracic spine as a result of an injury experienced during aircraft ejection seat training in February 1970. The Board will therefore grant service connection for disability of the thoracic spine. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the matters on appeal. Therefore, no further notice or development is needed with respect to these matters.


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


I. Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

An October 1967 service department pre-entrance audiological examination is indicated by specific notation to have been conducted in ASA units. Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. 

With ASA units converted to International Standards Organization (ISO) units, pure tone thresholds at the October 1967 service department pre-entrance audiological examination for the right ear were 10 decibels at 500 hertz, 5 decibels at 1000 hertz, 5 decibels at 2000 hertz, 0 decibels at 3000 hertz, and 20 decibels at 4000 hertz. The pure tone threshold at 6000 hertz in the right ear was noted as 55 decibels in ASA units; the Board does not have conversion data to ISO units for 6000 hertz. Pure tone thresholds with ASA units converted to ISO units in the left ear were 20 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 15 decibels at 3000 hertz, and 20 decibels at 4000 hertz. The pure tone threshold at 6000 hertz in the left ear was noted to be 10 decibels in ASA units; the Board does not have conversion data to ISO units for 6000 hertz.   

Service department audiological test reports of record from September 1968 forward confirm by specific notation that they were conducted in ISO units and therefore need no unit conversions.

At a September 1968 service entrance audiological examination, pure tone thresholds in ISO units in the right ear were 5 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 20 decibels at 4000 hertz, and 40 decibels at 6000 hertz. Pure tone thresholds in the left ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 5 decibels at 2000 hertz, 10 decibels at 3000 hertz, 25 decibels at 4000 hertz, and 10 decibels at 6000 hertz.

At a March 1969 in-service audiological examination, pure tone thresholds in the right ear were 5 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, and 30 decibels at 4000 hertz, and 30 decibels at 6000 hertz. Pure tone thresholds in the left ear were 10 decibels at 500 hertz, 0 decibels at 1000 hertz, 10 decibels at 2000 hertz, 25 decibels at 3000 hertz, 25 decibels at 4000 hertz, and 15 decibels at 6000 hertz.

Taken at face value, in-service audiological examination results improved after March 1969.

At a May 1972 in-service audiological examination, pure tone thresholds in the right ear were 5 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 5 decibels at 4000 hertz, and 0 decibels at 6000 hertz. Pure tone thresholds in the left ear were 5 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 15 decibels at 4000 hertz, and 20 decibels at 6000 hertz. 

At a May 1973 examination for flight fitness, pure tone thresholds in the right ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 5 decibels at 4000 hertz, and 5 decibels at 6000 hertz. Pure tone thresholds in the left ear were 5 decibels at 500 hertz, 5 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 5 decibels at 4000 hertz, and 5 decibels and 6000 hertz. 

At the Veteran's June 1973 service discharge examination, pure tone thresholds in the right ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 5 decibels at 4000 hertz, and 5 decibels at 6000 hertz. Pure tone thresholds in the left ear were 5 decibels at 500 hertz, 5 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 5 decibels at 4000 hertz, and 5 decibels and 6000 hertz. 

None of the measurements taken during active service meet the VA regulatory definition of bilateral hearing loss disability. See 38 C.F.R. § 3.385.

In a December 2008 note of an initial office visit, Edmond Yeganeh, MD, specializing in diseases of the ear, nose, throat, head and neck, conducted physical examination and audiometric testing of the Veteran's ears. The presenting problem was the Veteran's complaint of hearing loss related to his exposure to loud, injurious noises associated with military service in Vietnam. It was noted that the Veteran had been experiencing persistent right-sided ringing in the ear. Dr. Yeganeh noted that the Veteran was later employed as a pilot for a commercial airline, from which he had recently retired. The assessment was bilateral sensorineural hearing loss.

At a March 2009 VA audiological examination, pure tone thresholds in the right ear were 20 decibels at 500 hertz, 15 decibels at 1000 hertz, 25 decibels at 2000 hertz, 40 decibels at 3000 hertz, and 75 decibels at 4000 hertz. Pure tone thresholds in the left ear were 30 decibels at 500 hertz, 30 decibels at 1000 hertz, 35 decibels at 2000 hertz, 55 decibels at 3000 hertz, and 70 decibels at 4000 hertz. Speech recognition scores were 94 percent in the right ear and 94 percent in the left ear. 

The March 2009 VA examination results meet the criteria for bilateral hearing loss disability. See 38 C.F.R. § 3.385.

The March 2009 VA examiner opined that although the Veteran reported that the onset of tinnitus and hearing difficulties occurred while he was in the service, the record did not support this. The examiner opined that no high-risk etiological factors for hearing loss, tinnitus or signs of auditory dysfunction were found in the service treatment records. He further found that the Veteran had a significant post-service history of noise exposure occupationally, and to some extent recreationally. He opined that in view of these factors, it was less likely than not that the Veteran's hearing loss and tinnitus were related to military service.

Taken at face value the Veteran's measured in-service pure tone thresholds appear to have improved markedly over time when comparing audiological results in October 1967, September 1968, and March 1969, to audiological results in May 1972, May 1973, and June 1973. The Veteran asserts that this is because during his later years of active service he learned how to deceive the in-service audiological examiners by watching the audiological examiner operate the audiometry equipment and responding to visual cues. He asserts that he did this in order to maintain his physical qualifications for pilot duty despite hearing loss that he was experiencing. The Board finds the Veteran's statements in this regard to be credible and consistent with the medical evidence of record showing sudden and unexplained improvement in test results, and the combat and non-combat circumstances of his service. See 38 U.S.C.A. § 1154(a),(b); 38 C.F.R. § 3.304(d).

The Board finds the opinions of the March 2009 VA examiner to be of attenuated probative weight because the examiner did not acknowledge the Veteran's combat-related acoustic trauma and because the examiner did not discuss the unusual improvement in pure tone thresholds in the May 1972, June 1973 and June 1973 service department examinations as compared to service department audiological examinations conducted in October 1967, September 1968 and March 1969. Further, the examiner did not discuss in-service aircraft noise or combat and non-combat related weapons noise as possible etiological factors of the Veteran's current hearing loss disability. In these respects the examiner's review of the relevant evidence was not sufficiently thorough and his rationale was not adequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).
  
Of significantly higher probative weight is the Veteran's competing lay testimony that he experienced acoustic trauma during non-combat training and exposure to aircraft noise, and during combat-related activities in Vietnam. He is competent to report acoustic trauma during service, and hearing loss and tinnitus during active service. The Veteran's awards and decorations include the Distinguished Flying Cross (the citation for which indicates that it was earned under circumstances of heavy combat) and Combat Action Ribbon, so that his descriptions of being exposed to combat-related acoustic trauma and experiencing hearing loss and tinnitus are presumed true unless rebutted by clear and convincing evidence, even absent official service department documentation to support his claims. See 38 U.S.C.A. § 1154(b). The March 2009 VA examiner's inference that because such acoustic trauma was not documented by the service treatment records it is therefore not adequately supported by evidence in the claims file is not legally permissible under the facts of this case.

In light of the above, the Board finds that it is at least as likely as not that the Veteran experienced non-combat and combat-related acoustic trauma during active service and hearing loss and tinnitus from active service forward. Recent records of VA and private treatment confirm that the Veteran has bilateral hearing loss disability and tinnitus. Affording the benefit of the doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss disability and tinnitus are met, and entitlement to service connection for these disabilities is warranted.


II. Thoracic Spine Disability

The specific instance of ejection seat training in February 1970 during which the Veteran asserts he injured his thoracic spine is documented in service personnel records associated with the claims file.

In a letter dated in April 2009, William Sutherland, MD, related that he was an orthopedic surgeon who had evaluated the Veteran for thoracic pain in March 2009. He noted that the Veteran recounted an injury as a flight pilot in February 1970 with an ejection seat force that lead to appreciable back pain. Dr. Sutherland asserted that he had identified the Veteran's spine to have severe degenerative changes and areas that had gone into autofusion, with a resultant kyphosis in the area of the original injury. He enclosed a copy of a March 2009 office note including subjective complaints, past medical history, objective examination findings, X-ray findings, and an impression of injury to the thoracic spine in 1970 from a sudden force from an ejection seat. X-rays findings included mild thoracic scoliosis, osteophyte formation seen in the lower thoracic spine, appreciable kyphosis of the thoracic spine with multiple levels of disc space narrowing and evidence of autofusion, and at approximately T5-6 a large anterior osteophyte consistent with an autofusion there as well. Dr. Sutherland opined that the Veteran may have had an injury to his thoracic discs in 1970 or possibly a compression fracture or fractures, and that the Veteran certainly had sudden impact that would be consistent with fracture and disc injury, and the pain that would be associated with those injuries. He opined that the Veteran's current problem with pain and deformity in the thoracic spine was related to the February 1970 injury with the ejection seat. He asserted that this was a long-standing problem, and that the current condition was one of constant pain with posttraumatic degenerative changes of the thoracic spine.

At a VA orthopedic examination in August 2009, the examiner indicated that he had reviewed the Veteran's claims file and medical records. After an extensive examination and taking a history from the Veteran, he opined that the Veteran's claim of an injury during ejection seat training, and his aversion to seeking medical attention at the time for fear of being disqualified from pilot training, was "a very believable story."  The examiner noted that a sports medicine physician opined that such a sudden impact would be consistent with injury to the thoracic discs, including compression fracture or fractures, and the pain that the Veteran describes. The VA examiner asserted that it was well known and accepted in the medical community that the type of trauma the Veteran described can lead to degeneration of the bones and discs involved as the patient ages. The examiner further noted that there was no subjective or objective evidence that the Veteran sustained any other injury to his thoracic spine at any other time. The August 2009 VA examiner concluded that it was at least as likely as not that the Veteran's upper back disorder was the direct or proximate result of injury that the Veteran described as having occurred during ejection seat training during military service. 

The Board finds the August 2009 VA examiner's opinion to be of high probative weight and value as he reviewed the claims file, assessed the credibility and reliability of the history provided by the Veteran in the context of the medical evidence and his clinical experience, consulted the opinion of a physician expert in sports medicine, recounted established medical principles relevant to the Veteran's claim,  and provided a carefully reasoned rationale for his opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

There are two physicians' opinions, one private and one of a VA examiner, in support of the Veteran's claim. The VA examiner had the opportunity to review the claims file in the context of the history provided by the Veteran. Further, the VA examiner assessed in-person the credibility of the Veteran and found the history provided by the Veteran to be very believable and not refuted by information in the claims file. 

Weighing against the claim are in-service and service discharge examinations in May 1972 and June 1973 that contain no complaint, finding or diagnosis of thoracic spine disability. The Veteran asserts that he concealed his injury of the thoracic spine from February 1970 forward so that he could continue his training and perform his duties as a combat aircraft pilot. His decorations include his combat-related Distinguished Flying Cross decoration and Combat Action Ribbon, corroborating his dedication to his military occupational specialty at substantial  personal risk. Further, as noted above, there is substantial evidence that the Veteran learned to conceal hearing loss incurred during active service by the sudden and unusual marked improvement in measured pure tone thresholds on audiological testing toward the end of his period of service, consistent with his claim to have concealed physical defects at examinations. The Board therefore finds credible, as did the August 2009 VA examiner, the Veteran's account that he injured his thoracic spine during ejection seat training in February 1970 but declined to report and concealed the injury so that he could continue his training and subsequent duties as a combat aircraft pilot.

There is competent and credible evidence of an injury to the thoracic spine during active service and private and VA competent medical evidence of substantial probative weight relating current disability of the thoracic spine to the in-service injury. Accordingly, affording the benefit of the doubt in favor of the Veteran, the criteria for service connection for disability of the thoracic spine are met. Entitlement to service connection is warranted for disability of the thoracic spine, diagnosed as osteophyte formation seen in the lower thoracic spine, appreciable kyphosis of the thoracic spine with multiple levels of disc space narrowing and evidence of autofusion, mild thoracic scoliosis, and at approximately T5-6 a large anterior osteophyte consistent with an autofusion.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for disability of the thoracic spine is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


